 


109 HR 1418 IH: Infertility Coverage for Federal Employees, Military Personnel, and their Families Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1418 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Meehan (for himself and Mr. Weiner) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend chapter 89 of title 5, United States Code, and chapter 55 of title 10, United States Code, to provide that any health benefits plan which provides obstetrical benefits shall be required also to provide coverage for the diagnosis and treatment of infertility. 
 
 
1.Short titleThis Act may be cited as the Infertility Coverage for Federal Employees, Military Personnel, and their Families Act. 
2.Infertility benefits 
(a)Federal employee health benefits plansSection 8904 of title 5, United States Code, is amended by adding at the end the following: 
 
(c) 
(1)Each health benefits plan described by section 8903 or 8903a which provides obstetrical benefits shall also provide coverage for the diagnosis and treatment of infertility, including nonexperimental assisted reproductive technology procedures. 
(2)Under this subsection— 
(A)coverage for the diagnosis or treatment of infertility may not be subject to any copayment or deductible greater than applies with respect to obstetrical benefits under the plan involved; and 
(B)coverage for a procedure described in paragraph (5)(B) shall, in the case of any individual, be required only if— 
(i)such individual has been unable to carry a pregnancy to live birth through less costly, medically appropriate infertility treatments for which such individual has coverage under this chapter; 
(ii)the procedure (including any retrieval incident thereto) is performed at medical facilities that conform to the standards of the American Society for Reproductive Medicine, the Society for Assisted Reproductive Technology, the American College of Obstetricians and Gynecologists, or any other similar nationally-recognized organization, or a Federal agency that promulgates standards for infertility procedures; and 
(iii)if the services of a laboratory are required, such laboratory is accredited by the College of American Pathologists’ Reproductive Laboratory Accreditation Program or any other similar nationally-recognized program, or a Federal agency performing a similar function. 
(3) 
(A)Except as provided in subparagraph (B) or (C)— 
(i)coverage for a procedure described in paragraph (5)(B) may be provided only if the individual involved has not already undergone 4 attempts to achieve a live birth using any such procedures; and 
(ii)coverage for an oocyte retrieval may be provided only if the individual involved has not already undergone 4 complete oocyte retrievals. 
(B)For purposes of clause (i) of subparagraph (A)— 
(i)if a live birth results from the third attempt (using a procedure described in paragraph (5)(B)), such clause shall be applied by substituting 5 for 4; and 
(ii)if a live birth results from the fourth attempt (using a procedure described in paragraph (5)(B)), such clause shall be applied by substituting 6 for the otherwise applicable lifetime maximum. 
(C)For purposes of clause (ii) of subparagraph (A)— 
(i)if a live birth results from the third oocyte retrieval, such clause shall be applied by substituting 5 for 4; and 
(ii)if a live birth results from the fourth oocyte retrieval, such clause shall be applied by substituting 6 for the otherwise applicable lifetime maximum. 
(4)In no event shall this subsection be considered to permit or require coverage— 
(A)if, or to the extent that, the health benefits plan objects to such coverage on the basis of religious beliefs; or 
(B)in connection with any procedure or treatment, unless rendered by a physician or at the direction or request of a physician. 
(5)For purposes of this subsection— 
(A)the term infertility means— 
(i)the inability to conceive a pregnancy after 12 months of regular sexual relations without contraception or to carry a pregnancy to a live birth; or 
(ii)the presence of a demonstrated condition determined by 2 physicians (at least 1 of whom specializes in infertility) to cause infertility; and 
(B)the term nonexperimental assisted reproductive technology procedure means in vitro fertilization, gamete intrafallopian transfer, zygote intrafallopian transfer, and any other clinical treatment or procedure the safety and efficacy of which are recognized by the American Society for Reproductive Medicine, the American College of Obstetricians and Gynecologists, or any other similar nationally-recognized organization, or a Federal agency described in paragraph (2)(B)(iii). 
(6)The Office shall prescribe any regulations necessary to carry out this subsection.. 
(b)Defense health care plans 
(1)Chapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110a.Obstetrical and infertility benefits 
(a) 
(1)Any health care plan under this chapter which provides obstetrical benefits shall also provide coverage for the diagnosis and treatment of infertility, including nonexperimental assisted reproductive technology procedures. 
(2)Under this subsection— 
(A)coverage for the diagnosis or treatment of infertility may not be subject to any copayment or deductible greater than applies with respect to obstetrical benefits under the plan involved; and 
(B)coverage for a procedure described in paragraph (5)(B) shall, in the case of any individual, be required only if— 
(i)such individual has been unable to carry a pregnancy to live birth through less costly, medically appropriate infertility treatments for which such individual has coverage under this chapter; 
(ii)the procedure (including any retrieval incident thereto) is performed at medical facilities that conform to the standards of the American Society for Reproductive Medicine, the Society for Assisted Reproductive Technology, the American College of Obstetricians and Gynecologists, or any other similar nationally-recognized organization, or a Federal agency that promulgates standards for infertility procedures; and 
(iii)if the services of a laboratory are required, such laboratory is accredited by the College of American Pathologists’ Reproductive Laboratory Accreditation Program or any other similar nationally-recognized program, or a Federal agency performing a similar function. 
(3) 
(A)Except as provided in subparagraph (B) or (C)— 
(i)coverage for a procedure described in paragraph (5)(B) may be provided only if the individual involved has not already undergone 4 attempts to achieve a live birth using any such procedures; and 
(ii)coverage for an oocyte retrieval may be provided only if the individual involved has not already undergone 4 complete oocyte retrievals. 
(B)For purposes of clause (i) of subparagraph (A)— 
(i)if a live birth results from the third attempt (using a procedure described in paragraph (5)(B)), such clause shall be applied by substituting 5 for 4; and 
(ii)if a live birth results from the fourth attempt (using a procedure described in paragraph (5)(B)), such clause shall be applied by substituting 6 for the otherwise applicable lifetime maximum. 
(C)For purposes of clause (ii) of subparagraph (A)— 
(i)if a live birth results from the third oocyte retrieval, such clause shall be applied by substituting 5 for 4; and 
(ii)if a live birth results from the fourth oocyte retrieval, such clause shall be applied by substituting 6 for the otherwise applicable lifetime maximum. 
(4)In no event shall this subsection be considered to permit or require coverage— 
(A)if, or to the extent that, the health benefits plan objects to such coverage on the basis of religious beliefs; or 
(B)in connection with any procedure or treatment, unless rendered by a physician or at the direction or request of a physician. 
(5)For purposes of this subsection— 
(A)the term infertility means— 
(i)the inability to conceive a pregnancy after 12 months of regular sexual relations without contraception or to carry a pregnancy to a live birth; or 
(ii)the presence of a demonstrated condition determined by 2 physicians (at least 1 of whom specializes in infertility) to cause infertility; and 
(B)the term nonexperimental assisted reproductive technology procedure means in vitro fertilization, gamete intrafallopian transfer, zygote intrafallopian transfer, and any other clinical treatment or procedure the safety and efficacy of which are recognized by the American Society for Reproductive Medicine, the American College of Obstetricians and Gynecologists, or any other similar nationally-recognized organization, or a Federal agency described in paragraph (2)(B)(iii). 
(b)The Secretary of Defense shall prescribe any regulations necessary to carry out this section.. 
(2)The table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1110a. Obstetrical and infertility benefits. 
3.Effective dateThe amendments made by this Act shall apply with respect to contracts entered into or renewed for any year beginning after the end of the 6-month period beginning on the date of enactment of this Act. 
 
